DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21-25, 28-32 and 35-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Murphy et al. (US 2005/0043609).
 
 Referring to claim 21, Murphy discloses a method for providing production data for an annuloplasty ring (para [0184]); the method comprising:
receiving image data pertaining to a cardiac valve of a patient (para [0025], [0142], [0184] and [0236]. [0236]: “mitral regurgitation may be assessed using an imaging method and/or system described herein. At least one image or a plurality of images may be provided to a computer system.”);
detecting a dilated cardiac valve in the image (para [0019]-[0020], [0142], [0184] and [0236].);
para [0098], [0104], [0107].[0110], [0232] and [0236]);
	render a geometry for the dilated annulus (para [0125] discloses create a computer model of the patient’s heart in the form of multi-dimensional finite element computer model to allow a physician to visually inspect the status of many elements of a heart, e.g., areas of the cardiac valves that may need to be repaired or replaced (para [0127]-[0128], [0184], [0187] and [0232]));
determining a downsized shape and size of the geometry of the dilated annulus (para [0210], [0232] and [0236]);
determining a size and a geometry for a resilient annuloplasty implant for fitting into the dilated annulus (para [0174], [0178], [0185] and [0187]. [0185]: “It is likely that for a given patient, when a smaller size is used, the annuloplasty ring may end up creating more than acceptable tension in the chordae. Using the next size of the annuloplasty ring may lead to mitral insufficiency. In a situation where available sizes of the device are insufficient, the model may come up with a specification for the ring that falls between those two sizes. A patient specific designed device may offer the best possible outcome for the patient.”);
providing production data based on the size and the geometry of the resilient annuloplasty implant (para [0203] and [2015]. [0203]: “If the physician likes the outcomes, then specifications may be produced in order to transfer the results of virtual surgery to real surgery. In some instances, specific tools or devices may be generated. The physician takes these tools, devices and or specifications and conducts the procedure (21). In other embodiments, templates may be printed (in two-dimensional embodiments) or manufactured (in, for example, three-dimensional embodiments).” Based on the disclosures above, examiner contends that one of ordinary skill in the art will understand that when the annuloplasty ring falls between two sizes, the specification for the ring will be generated (see para [0185]) for making the actual ring to implant in the patient).

Referring to claim 22, Murphy discloses the method according to claim 21 further comprising selecting, from a database of virtual annuloplasty implants, a virtual annuloplasty implant having corresponding shape and size of the determined size and geometry resilient annuloplasty implant ([0185]: “It is likely that for a given patient, when a smaller size is used, the annuloplasty ring may end up creating more than acceptable tension in the chordae. Using the next size of the annuloplasty ring may lead to mitral insufficiency. In a situation where available sizes of the device are insufficient, the model may come up with a specification for the ring that falls between those two sizes. A patient specific designed device may offer the best possible outcome for the patient.”)

Referring to claim 23, Murphy discloses the method according to claim 21, wherein the image data pertaining to the cardiac valve of the patient is captured using ultrasonic imaging (para [0098] and [0243]).

Referring to claim 24, Murphy discloses the method according to claim 21 further comprising determining a regurgitation of the valve when downsizing the annulus of the dilated valve (para [0217] and [0236]-[0237]).

Referring to claim 25, Murphy discloses the method according to claim 24 further comprising applying a simulation algorithm for emulating tissue performance of the patient, and wherein the determining a regurgitation is based on the simulation (para [0217] and [0236]-[0237]).

Referring to claim 28, Murphy discloses a computer implemented method for providing production data for an annuloplasty implantation; the method comprising:
receiving image data pertaining to a cardiac valve of a patient (see rejection of claim 21 above);
detecting a dilated cardiac valve in the image (see rejection of claim 21 above);
measuring a shape and a size of a dilated annulus of the dilated cardiac valve (see rejection of claim 21 above);
render a geometry for the dilated annulus (see rejection of claim 21 above);
virtually:
determining a downsized shape and size of the geometry of the dilated annulus (para [0210], [0232] and [0236]);
determining a size and a geometry for a resilient annuloplasty implant for fitting into the dilated annulus (para [0174], [0178], [0185] and [0187]. [0185]: “It is likely that for a given patient, when a smaller size is used, the annuloplasty ring may end up creating more than acceptable tension in the chordae. Using the next size of the annuloplasty ring may lead to mitral insufficiency. In a situation where available sizes of the device are insufficient, the model may come up with a specification for the ring that falls between those two sizes. A patient specific designed device may offer the best possible outcome for the patient.”);
providing production data based on the size and the geometry of the resilient annuloplasty implant (para [0203] and [2015]. [0203]: “If the physician likes the outcomes, then specifications may be produced in order to transfer the results of virtual surgery to real surgery. In some instances, specific tools or devices may be generated. The physician takes these tools, devices and or specifications and conducts the procedure (21). In other embodiments, ” Based on the disclosures above, examiner contends that one of ordinary skill in the art will understand that when the annuloplasty ring falls between two sizes, the specification for the ring will be generated (see para [0185]) for making the actual ring to implant in the patient).

Referring to claim 29, Murphy discloses the computer implemented method according to claim 28 further comprising selecting, from a database of virtual annuloplasty implants, a virtual annuloplasty implant having corresponding shape and size of the determined size and geometry resilient annuloplasty implant (para [0174], [0178], [0185] and [0187]. [0185]: “It is likely that for a given patient, when a smaller size is used, the annuloplasty ring may end up creating more than acceptable tension in the chordae. Using the next size of the annuloplasty ring may lead to mitral insufficiency. In a situation where available sizes of the device are insufficient, the model may come up with a specification for the ring that falls between those two sizes. A patient specific designed device may offer the best possible outcome for the patient.”);

Referring to claim 30, Murphy discloses the computer implemented method according to claim 28, wherein the image data pertaining to the cardiac valve of the patient is captured using ultrasonic imaging (para [0098] and [0243]).

Referring to claim 31, Murphy discloses the computer implemented method according to claim 28 further comprising determining a regurgitation of the valve when downsizing the annulus of the dilated valve (para [0013]-[0014], [0028] and [0037]-[0039]).

Referring to claim 32, Murphy discloses the computer implemented method according to claim 28 further comprising applying a simulation algorithm for emulating tissue performance of the patient, and wherein the determining a regurgitation is based on the simulation (para [0013]-[0014], [0138]).

Referring to claim 35, Murphy discloses the computer readable program comprising instructions for executing the method according to claim 21 (para [0037]-[0039])

Referring to claim 36, Murphy discloses the device comprising one or more processors configured to execute the computer readable program of claim 35 (para [0037]-[0039]).
  
Allowable Subject Matter
Claims 26-27 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771